ALLOWANCE
Claims 1-20 are allowed.

Examiner’s Comment
Claim 14 has been corrected.

Please change claim 14 to:

14.  The method of claim 11, comprising: generating a dummy object based on a number of objects to achieve a group threshold, the dummy object to represent a parent node having the number of objects as descendants

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 6, and 11:
The prior art of record broadly discloses associating data with objects and using filters, applied to the data, to narrow the objects displayed.  Further, the prior art of record teaches applying different filters through dragging gestures.  Moreover, the prior art of record also teaches performing the filtering and ordering of data remotely, prior to sending the data to the user device.  Lastly, the prior art of record teaches ordering the elements based on the conformance with the filter wherein some elements are visible and others are not visible.  Specifically, Finkelstein teaches metadata associated with objects.  The user can select filters for the metadata to display only the appropriate objects.  Furthermore, Runge teaches using dragging gestures to apply the filters.  Moreover, after a further search, Puzicha (US 2013/0166548 A1) teaches (Fig. 1 and ¶[0032]) a filtering engine that is located remotely that filters search results before sending the results to the user devices.  In addition, Fig. 3a of Puzicha teaches displaying the search results such that some are visible and others are hidden.

However, the prior art of record does not explicitly teach making the determination, prior to loading, transmission, and presentation of any of the identified first set of objects in a user interface, that a subset of data will be visible for presentation on the user interface based on the degree of conformity to the filter and that another subset of data will be hidden based on the degree of conformity to the filter.  
Specifically, while Finkelstein, Puzicha, and Malkin teach displaying search results in order of conformity to the filter, making such a determination remotely (from the user devices), and presenting the results such that some objects are hidden; the cited references do not teach making the determination as to which subset of data will be visible or hidden based on the degree of conformity prior to loading, transmission, and presentation of the sets in a user interface.  Also, Goltra does teach the user being able to specify the number of results to be seen; however, Goltra does not teach making a determination of two subsets, visible and hidden, based on the degree of conformity to the filters, at a filter engine prior to loading, transmitting, and presenting the data.  Accordingly, the prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (similarly, claims 6 and 11).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as whole, is allowable over the prior art of record.  

Therefore, the above limitations, in the specific combinations as recited in the independent claims 1, 6, and 11, define patent ability of the claims over the prior art of record.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142